Exhibit 10.38

[Iridium Letterhead]

December 31, 2010

Eric Morrison

C/O Iridium Communications Inc.

8440 South River Parkway

Tempe, AZ 85284

Dear Eric:

This letter agreement (the “Agreement”) from Iridium Communications Inc. (the
“Company”) amends your offer letter from the Company dated April 25, 2006 in
order to bring that letter into compliance with, and correct certain ambiguities
in respect of payments that are exempt from, Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”). This Agreement amends your offer
letter only as expressly set forth herein.

Annual Bonus. Amounts earned under our Bonus Plan will be paid on the date on
which annual bonuses are paid to all other similarly situated employees of the
Company, but in no event later than March 15 of the year following the year in
which your right to the annual bonus is no longer subject to a substantial risk
of forfeiture, so as to comply with Treasury Regulation Section 1.409A-1(b)(4).
In order to earn any amounts under the Bonus Plan, you must remain employed
through the payment date, except as set forth below.

Expense Reimbursement. If you are entitled to any expense reimbursements
(including reimbursements for taxable benefits) in the course of your duties for
the Company, and to the extent that any such reimbursements are subject to the
provisions of Section 409A of the Code then: (a) you must submit expense reports
within 45 days after the expense is incurred, (b) any such reimbursements will
be paid no later than December 31 of the year following the year in which the
expense was incurred, (c) the amount of expenses reimbursed in one year will not
affect the amount eligible for reimbursement in any subsequent year, and (d) the
right to reimbursement will not be subject to liquidation or exchange for
another benefit.

Termination without Cause or Resignation upon Constructive Discharge. If your
employment with the Company is terminated by the Company without “cause” (as
defined under applicable law) (and other than as a result of your death or
disability), or by you upon “Constructive Discharge” (as defined below), and
provided such termination constitutes a “separation from service” (as defined
under Treasury Regulation Section 1.409A-1(h), without regard to any alternative
definitions thereunder, a “Separation From Service”), the Company will pay you
the following amounts as severance (collectively, the “Severance Benefits”),
subject to your execution, delivery and non-revocation of an effective release
of all claims against the Company Group substantially in the form attached
hereto as Exhibit A (the “Release”) within the 60-day period following your
Separation from Service:

(i) an amount equal to three months of your then-current base salary, paid in
equal installments on the Company’s normal payroll schedule over such period
immediately following the date of Separation From Service, except for the delay
pending the Release period as described below and except to the extent a delay
in payment is required under Section 409A(a)(2)(B)(i) of the Code (as described
below).



--------------------------------------------------------------------------------

(ii) an amount equal to the annual bonus for the year of your Separation from
Service that you would have earned (had you remain employed through the payment
date), based on actual achievement of the designated performance metrics,
pro-rated based on the number of days served in the year of Separation from
Service, paid in a cash lump sum on March 15 of the year following the year of
your Separation from Service, except to the extent a delay in payment is
required under Section 409A(a)(2)(B)(i) of the Code (as described below).

“Constructive Discharge” means your resignation from all positions you then hold
with the Company and its affiliates after the assignment of duties that are
materially inconsistent with your position, authority, duties or
responsibilities, or a substantially adverse alteration in the nature or status
of your responsibilities, provided you have given written notice of such
material change to the Company’s General Counsel within 30 days after the first
occurrence of such change, the Company has failed to materially cure such change
within 30 days after receiving your notice, and your resignation from all
positions you then hold with the Company and its affiliates is effective not
later than 30 days after the end of such cure period.

All of the Severance Benefits are subject to deductions for applicable tax
withholdings. No Severance Benefits will be paid prior to the day that is 60
days following the date of Separation From Service. On the 60th day following
the date of Separation From Service, the Company shall pay in a single lump sum
the aggregate amount of the cash Severance Benefits that the Company would have
paid you through such date had the payments commenced on the Separation From
Service through such 60th day, with the balance paid thereafter on the
applicable schedules described above. The Severance Benefits are intended to
fulfill any statutory obligation to provide notice or pay in lieu of notice.

Compliance with Code Section 409A. It is intended that all of the Severance
Benefits and other payments payable under your offer letter, as amended by this
Agreement, satisfy, to the greatest extent possible, the exemptions from the
application of Section 409A provided under Treasury Regulations 1.409A-1(b)(4),
1.409A-1(b)(5) and 1.409A-1(b)(9), and will be construed to the greatest extent
possible as consistent with those provisions, and to the extent not so exempt,
will be construed and interpreted in a manner that makes such amounts compliant
with the requirements of Section 409A. For purposes of Code Section 409A
(including, without limitation, for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(iii)), your right to receive any installment payments
(whether severance payments, reimbursements or otherwise) shall be treated as a
right to receive a series of separate payments and, accordingly, each
installment payment hereunder shall at all times be considered a separate and
distinct payment. Notwithstanding any provision to the contrary herein, if you
are deemed by the Company at the time of your Separation from Service to be a
“specified employee” for purposes of Code Section 409A(a)(2)(B)(i), and if any
of the payments or benefits due upon Separation from Service set forth herein
and/or under any other agreement with the Company are deemed to be “deferred
compensation,” then to the extent delayed commencement of any portion of such
payments or benefits is required in order to avoid a prohibited distribution
under Code Section 409A(a)(2)(B)(i) and the related adverse taxation under
Section 409A, such payments shall not



--------------------------------------------------------------------------------

be provided to you prior to the earliest of (i) the expiration of the six-month
period measured from the date of your Separation from Service with the Company,
(ii) the date of your death or (iii) such earlier date as permitted under
Section 409A without the imposition of adverse taxation. Upon the first business
day following the expiration of such applicable Code Section 409A(a)(2)(B)(i)
period, all payments deferred pursuant to this paragraph shall be paid in a lump
sum to you, and any remaining payments due shall be paid as otherwise provided
herein or in the applicable agreement. No interest shall be due on any amounts
so deferred. For purposes of the offer letter, as amended by this Agreement, any
reference to termination of employment shall be construed to mean a Separation
from Service.

Your offer letter, as amended by this Agreement, constitutes the complete, final
and exclusive embodiment of the entire agreement between you and the Company
with regard to its subject matter. To be clear, this Agreement supersedes all
prior understandings (including those in the offer letter) regarding your rights
to receive benefits upon a termination of your employment for any reason. This
Agreement is entered into without reliance on any promise or representation,
written or oral, other than those expressly contained herein, and it supersedes
any other such promises, warranties or representations. Any ambiguity in this
Agreement shall not be construed against either party as the drafter. This
Agreement may be executed in counterparts and email or facsimile signatures will
suffice as original signatures.

If this Agreement is acceptable to you, please sign and return a copy to Jill
Piovano on or before December 31, 2010.

 

IRIDIUM COMMUNICATIONS INC. By:  

/s/ Thomas J. Fitzpatrick

  Name: Thomas J. Fitzpatrick   Title: Chief Financial Officer EMPLOYEE

/s/ Eric Morrison

Eric Morrison



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE

THIS AGREEMENT AND RELEASE, dated as of                     , 20     (this
“Agreement”), is entered into by and between              (“Executive”) and
Iridium Communications Inc. (the “Company”).

WHEREAS, Executive is currently employed with the Company; and

WHEREAS, Executive’s employment with the Company will terminate effective as of
                    , 201    ;

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement and other good and valuable consideration, Executive and the
Company hereby agree as follows:

1. Executive shall be provided severance pay and other benefits (the “Severance
Benefits”) in accordance with the terms and conditions of the employment
agreement by and between Executive and the Company, dated as of             
    , 201    , as amended on December     , 2010 (the “Employment Agreement”);
provided that, no such Severance Benefits shall be paid or provided if Executive
revokes this Agreement pursuant to Section 5 below.

2. Executive, for and on behalf of himself and Executive’s heirs, successors,
agents, representatives, executors and assigns, hereby waives and releases any
common law, statutory or other complaints, claims, demands, expenses, damages,
liabilities, charges or causes of action (each, a “Claim”) arising out of or
relating to Executive’s employment or termination of employment with,
Executive’s serving in any capacity in respect of, or Executive’s status at any
time as a holder of any securities of, any of the Company and any of its
affiliates (collectively, the “Company Group”), both known and unknown, in law
or in equity, which Executive may now have or ever had against any member of the
Company Group or any equityholder, agent, representative, administrator,
trustee, attorney, insurer, fiduciary, employee, director or officer of any
member of the Company Group, including their successors and assigns
(collectively, the “Company Releasees”), including, without limitation, any
claim for any severance benefit which might have been due Executive under any
previous agreement executed by and between any member of the Company Group and
Executive, and any complaint, charge or cause of action arising out of his
employment with the Company Group under the Age Discrimination in Employment Act
of 1967 (“ADEA,” a law which prohibits discrimination on the basis of age
against individuals who are age 40 or older), the National Labor Relations Act,
the Civil Rights Act of 1991, the Americans with Disabilities Act of 1990, Title
VII of the Civil Rights Act of 1964, the Employee Retirement Income Security Act
of 1974, the Family Medical Leave Act, the Equal Pay Act, the Securities Act of
1933, the Securities Exchange Act of 1934, the Rehabilitation Act of 1973, the
Worker Adjustment and Retraining Notification Act, and the Virginia Human Rights
Act, all as amended; and all other federal, state and local statutes, ordinances
and regulations. By signing this Agreement, Executive acknowledges that
Executive intends to waive and release any rights known or unknown Executive may
have against the Company Releasees under these and any other laws; provided
that, Executive does not waive or



--------------------------------------------------------------------------------

release Claims (i) with respect to the right to enforce this Agreement or those
provisions of the Employment Agreement that expressly survive the termination of
Executive’s employment with the Company, (ii) with respect to any vested right
Executive may have under any employee pension or welfare benefit plan of the
Company Group, or (iii) any rights to indemnification preserved by the
Employment Agreement or under any applicable indemnification agreement, any D&O
insurance policy applicable to Executive and/or the Company’s certificates of
incorporation, charter and by-laws, or (iv) with respect to any claims that
cannot legally be waived.

3. Executive acknowledges that Executive has been given twenty-one (21) days
from the date of receipt of this Agreement to consider all of the provisions of
the Agreement and, to the extent he has not used the entire 21-day period prior
to executing the Agreement, he does hereby knowingly and voluntarily waive the
remainder of said 21-day period. EXECUTIVE FURTHER ACKNOWLEDGES THAT HE HAS READ
THIS AGREEMENT CAREFULLY, HAS BEEN ADVISED BY THE COMPANY TO CONSULT AN
ATTORNEY, AND FULLY UNDERSTANDS THAT BY SIGNING BELOW HE IS GIVING UP CERTAIN
RIGHTS WHICH HE MAY HAVE TO SUE OR ASSERT A CLAIM AGAINST ANY OF THE COMPANY
RELEASEES, AS DESCRIBED HEREIN AND THE OTHER PROVISIONS HEREOF. EXECUTIVE
ACKNOWLEDGES THAT HE HAS NOT BEEN FORCED OR PRESSURED IN ANY MANNER WHATSOEVER
TO SIGN THIS AGREEMENT AND EXECUTIVE AGREES TO ALL OF ITS TERMS VOLUNTARILY.

4. Executive shall have seven (7) days from the date of Executive’s execution of
this Agreement to revoke the release, including with respect to all claims
referred to herein (including, without limitation, any and all claims arising
under ADEA). If Executive revokes the Agreement, Executive will be deemed not to
have accepted the terms of this Agreement.

5. Executive hereby agrees not to defame or disparage any member of the Company
Group or any executive, manager, director, or officer of any member of the
Company Group in any medium to any person without limitation in time. The
Company hereby agrees that its board of directors and the executives, managers
and officers of the members of the Company Group shall not defame or disparage
Executive in any medium to any person without limitation in time.
Notwithstanding this provision, either party may confer in confidence with his
or its legal representatives and make truthful statements as required by law.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

IRIDIUM COMMUNICATIONS INC.

 

By: Its: EXECUTIVE

 

[Name]